200600543. On August 19, 2011, the United States filed a motion for enlargement of time in which to file a certificate of review in the above-captioned case. The Court granted that motion to September 9, 2011, (Daily Journal, August 26, 2011). On September 15, 2011, the United States filed a notice of intent not to certify this case to the United States Court of Appeals for the Armed Forces. In view of this notice, it is ordered that the above-captioned case is hereby removed from the Court’s docket.